Case 3:20-cv-18322-BRM-DEA Document 12-1 Filed 03/16/21 Page 1 of 2 PageID: 144




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY



  PAR PHARMACEUTICAL, INC., PAR
  STERILE PRODUCTS, LLC, and ENDO
  PAR INNOVATION COMPANY, LLC,
                                                              Case No. 3: 20-cv-18322
                        Plaintiffs,
         v.                                           DECLARATION OF REBEKAH
                                                        CONROY IN SUPPORT OF
  AMNEAL EU, LTD., AMNEAL                           DEFENDANTS’ MOTION TO DISMISS
  PHARMACEUTICALS COMPANY GMBH
                                                               FILED UNDER SEAL
  AMNEAL PHARMACEUTICALS OF NEW
  YORK, LLC, AMNEAL BIOSCIENCES                           CONTAINS CONFIDENTIAL
  LLC, and AMNEAL PHARMACEUTICALS                             INFORMATION
  PVT. LTD,

                        Defendants.



        I, Rebekah Conroy, declare as follows:

    1. I am a Member of the law firm of Stone Conroy LLC, co-counsel for Defendants in this

 matter. I am one of the attorneys charged with the care and maintenance of this file and as such,

 have personal knowledge of the facts set forth herein.

    2. I make this declaration in support of Defendants’ Motion to Dismiss.

    3. Attached hereto as Exhibit 1 is a true copy of the proposed product label included in

 Amneal’s ANDA No. 212944.

    4. Attached hereto as Exhibit 2 is a true copy of the proposed product label included in

 Amneal’s ANDA No. 212945.



    I declare, under penalty of perjury under 28 U.S.C. § 1746 and the laws of the United States

 of America, that the foregoing Declaration is true and correct.
Case 3:20-cv-18322-BRM-DEA Document 12-1 Filed 03/16/21 Page 2 of 2 PageID: 145




 Dated: March 12, 2021                     /s/ Rebekah Conroy
                                           Rebekah Conroy




                                       2
